DISSENTING OPINION
Mollison, Judge:
I regret that I am unable to concur in either the reasoning or the conclusion reached by my colleagues in this case. As I view the record, it appears that there was an undisputed foreign value, within the meaning of section 402 (c), as amended, of the Tariff Act of 1930, for merchandise such as or similar to that here involved at $7.92 per case of 48 tins, Canadian funds.
That value, under section 402 (a) (1) of the said act, is to be compared with the export value, defined in section 402 (d), and the higher of the two becomes the statutory value of the merchandise.
On the export value, side of the picture, it appears that there was no export value for “such” merchandise, meaning thereby canned meat paste of the kind here involved under the Sans-0 label, for the reason that such merchandise was, at the time of exportation of the merchandise here involved, covered by an exclusive agency arrangement. At this point, however, I deem it proper to emphasize that the exclusive agency arrangement covered only canned meat paste under the Sans-0 *660label, and that the manufacturer expressly reserved the right to pack for any other United States firm under such firm’s own brand or label.
Turning, therefore, to the question of whether there was an export value for “similar” merchandise, meaning thereby canned meat paste of the kind here involved under labels other than Sans-O, there is some evidence as to three types of offers.
First, there is evidence of offers and sales by the manufacturer to Tropical Fruit Products, Ltd., a Canadian firm, under Tropical’s own label, and to Murphy Products, Ltd., a wholly owned subsidiary of Tropical. The trial judge rejected this evidence as having no bearing upon export value upon the ground that the sales by the manufacturer to Tropical and Murphy were, in fact, “inland sales by the manufacturer to the exporter who in turn sold to the customer in the United States.” It is apparent that the trial judge regarded these sales as not referable to transactions for exportation to the United States.
The majority has rejected this evidence on the ground that such sales were controlled sales for the reason that “The Canadian purchasers were not permitted to sell in the foreign market for home consumption, but were compelled to sell ‘for export only’.”
Second, there is evidence of offers made by the manufacturer to unnamed individuals or firms. This evidence was in the form of oral testimony by an officer of the manufacturing firm and was rejected by the trial judge as insufficient to establish statutory value on the ground that it was not substantiated by correspondence, price lists, etc. It was rejected by the majority on the same ground.
Third, there is evidence of offers and sales made in Canada by Tropical of canned meat paste under its own label for exportation to the United States. This evidence was accepted by the trial judge, and the majority as establishing export value under the statute.
I am of the opinion that the first and second types of evidence offered, considered together, established that merchandise similar to that here involved was, at the time of exportation, freely offered for sale to all purchasers in the principal market of Canada, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at Canadian $6.75 per case, net, packed.
The complete picture of the market for canned meat paste of the type here involved under labels other than Sans-0 at the time of exportation shows that the manufacturer had expressly reserved from the exclusive agency agreement with William Faehndrich, Inc., the right to pack and sell that type of merchandise to others; that the sales made to Tropical and Murphy were for export only and not for consumption or resale in Canada; and that similar offers were made to others.
The trial judge’s view that the sales to Tropical and Murphy were “inland” sales (meaning thereby, presumably, for home consumption *661in Canada or for exportation to countries other than the United States) is negatived by the evidence by plaintiff’s witness Massicotte and substantiated by the customs agent’s report, defendant’s collective exhibit 5,. wherein it is shown that the sales in question were expressly for exportation to the United States.
The majority takes the view that such sales were “restricted” because the Canadian purchasers were not permitted to sell in the foreign market for home consumption, but were compelled to sell “for export only.” It seems to the writer that the requirement for exportation included exportation to the United States, and, consequently, while the restriction was such as would exclude the sales (by the manufacturer to Tropical and Murphy) from establishing foreign value under the statute, it definitely established the sales as evidence of export value under the statute.
While I would agree that the testimony given by the witness Massicotte as to offers by the manufacturer to others than Tropical and Murphy for exportation to the United States, if standing alone, would be insufficient to establish statutory export value, nevertheless, that is not the situation with regard to that testimony. The testimony was obviously offered to round out the picture of offers of merchandise similar to that here involved in the principal markets of Canada to all purchasers for exportation to the United States.
The plaintiff had offered evidence of sales to Tropical and Murphy. Presumably, to establish that offers and sales were not limited to those two firms, Mr. Massicotte’s testimony was offered as to the sales policy of the manufacturer with regard to offers for export to the United States of merchandise under other than the Sans-0 label. He testified that at the time in question the manufacturer offered the meat pastes for export to the United States, did not refuse to sell to anyone, and placed no restriction upon the sale of the merchandise for export to the United States. On cross-examination (partly quoted in the majority opinion), the witness said that in response to inquiries from the United States, his firm replied and enclosed a price list, but because of the lapse of time he was unable to remember the names of the individuals involved. None of such offers, he said, resulted in sales, because of the difficulty of procuring labels, there being a shortage of paper at that time.
It must be remembered that this witness was testifying under the sanctions of oath and cross-examination, and while corroboration or substantiation may have been desirable, it was not necessary or required by any rule of the law of evidence. His testimony was offered by the plaintiff in discharge of its burden of overcoming the statutory presumption in favor of the appraised value (28 U. S. C., 1948 rev., § 2633); it was consistent with other evidence offered with respect to the reservation of the right to make such offers as he was *662testifying about, and is no where directly controverted. In my view, it, together with the other evidence in the case, including that offered by the defendant, was sufficient to overcome the statutory presumption and establish the correctness of the plaintiff’s claim.